UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-150692 Sunvalley Solar, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8415633 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 398 Lemon Creek Dr., Suite A, Walnut, CA 91789 (Address of principal executive offices) (909) 598-0618 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:803,068,420 common shares as of May 23, 2011. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 10 Item 4: Controls and Procedures 10 PART II – OTHER INFORMATION Item 1: Legal Proceedings 11 Item 1A: Risk Factors 11 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3: Defaults Upon Senior Securities 11 Item 4: Removed and Reserved 11 Item 5: Other Information 11 Item 6: Exhibits 11 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 F-2 Statements of Operations for the three ended March 31, 2011 and 2010 (unaudited) F-3 Statements of Stockholders’ Equity as of March 31, 2011 (unaudited) F-4 Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) F-5 Notes to Financial Statements These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SUNVALLEYSOLAR, INC. Consolidated Balance Sheets ASSETS March 31, December 31, (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventory Construction in progress Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Customer deposits Accrued warranty Current portion of long-term debt Convertible debt - Derivative liability - Total current liabilities LONG-TERM LIABILITIES Notes payable Total long-term liabilities Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 1,500,000,000 shares authorized, 803,068,420 shares issued and outstanding,respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) STOCKHOLDERS' EQUITY $ ) $ The accompanying notes are an integral part of these financial statements F-1 Table of Contents SUNVALLEYSOLAR, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, REVENUES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salary and wage expense Depreciation and amortization General and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest income - Interest expense ) ) Loss on derivative liability ) - Total other income (expenses) ) ) LOSS BEFORE TAXES ) ) Provision for income taxes - - NET LOSS $ ) $ ) LOSS PER SHARE Basic and diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING Basic and diluted The accompanying notes are an integral part of these financial statements F-2 Table of Contents SUNVALLEYSOLAR, INC. Consolidated Statements of Stock Holders' Equity (Deficit) Common Stock Additional Accumulated Shares Amount Paid-In Capital Deficit Total Balance at December 31, 2009 $ $ $ ) $ Repurchase of common stock ) ) ) - ) Recapiltalization ) - - Contributed capital - - - Net loss for the year ended December 31, 2010 - - - ) ) Balance at December 31, 2010 ) Common stock issued for services - Adjustment for derivative liability - - ) - ) Net loss for the three months ended March 31, 2011 (unaudited) - - - ( 202,504 ) ( 202,504 ) Balance at March 31, 2011 (unaudited) $ $ $
